DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 10842656. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim is merely broader than the patent claim. For double patenting to exist between application claims and patent claims, it must be determined that the application claims are not patentably distinct from the patent claims.  Any differences between the application claims and the patent claims must be identified, and the question of whether those differences render the claims patentably distinct must be resolved.  Here, all of the elements of application claims 27-31 are found in patent claims 16-20, respectively.  The differences between the claims is that the patent claim includes many more elements, namely specifying that the interconnecting members connect one of the plurality of rings to an adjacent ring, including an ePTFE material cover, and specifying that a central width of at least one elongate portion of the plurality of interconnecting members is the largest width of the interconnecting member and a width of at least one of the coupling ends is the smallest width of the interconnecting member.  Thus the patent claim is much more specific.  The invention of patent claims 16-20 is in effect a “species” of the “generic” invention of application claims 27-31.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 27-31 are anticipated by patent claims 16-20, the claims are not patentably distinct. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 27-31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Globerman (U.S. Pat. No.: 5,776,161). 
Globerman discloses a method of manufacturing a stent device, the method comprising: providing a plurality of generally cylindrical rings each formed by a plurality of substantially repeating bent segments (fig. 28, odd and even labels are the rings; see fig. 16 for an exemplary depiction of a full stent framework), each of the plurality of bent segments comprising one substantial peak, one substantial valley, and a transition region leading between the one substantial peak and the one substantial valley (fig. 28, links are connected at the transition region), each bent segment having a midpoint on the transition region substantially midway between the one substantial peak and the one substantial valley (where link is located, fig. 28), the plurality of rings being arranged in a series along a longitudinal axis in such a way that the one substantial peak and the one substantial valley of each bent segment of each ring in the series is substantially a mirror image of one substantial peak and one substantial valley of a corresponding curved segment in an immediately adjacent ring (“odd” and “even” alternations); and providing a plurality of interconnecting members (the vertical links in fig. 28), each of the plurality of interconnecting members comprising: a first coupling end; a second coupling end opposite the first coupling end; and an elongate portion extending between the first coupling end and the second coupling end (fig. 28), wherein the first coupling end, the elongate portion, and the second coupling end combine in a first orientation or a second orientation that is substantially a mirror image of the first orientation (fig. 28);  wherein the first coupling end intersects with the midpoint of the transition region of a bent segment of a ring of the plurality of rings and the second coupling end intersects with the midpoint of a bent segment of a different and immediately adjacent ring of the plurality of rings (fig. 28); wherein the plurality of interconnecting members is arranged in rows extending longitudinally along the device (fig. 28); and wherein along each of the rows the interconnecting members alternate with each consecutive occurrence between the first orientation and the second orientation (fig. 28).  
For claim 28, the first coupling end and the second coupling end of each of the plurality of interconnecting members each comprise an elbow (fig. 28, bend where the link connects to the stent strut).  
For claim 29, the number of interconnecting members between any two adjacent rings of the plurality of rings is equal to the number of substantially repeating bent segments in each ring of the plurality of rings (fig. 28, each strut is connected by a link).  
For claims 30 and 31, the first coupling end and the second coupling end of each of the plurality of interconnecting members are azimuthally and circumferentially aligned (fig. 28).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 43-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Globerman (U.S. Pat. No.: 5,776,161) in view of Banas et al. (U.S. Pat. No.: 5,749,880).
Globerman discloses a stent device, comprising: a stent comprising a plurality of radially expandable rings (e.g., fig. 28, rings labelled “even” and “odd”) arranged in a series along a common longitudinal axis and coupled by a plurality of interconnecting members (vertical links, see fig. 28), wherein each of the plurality of radially expandable rings comprises a plurality of repeating bent segments (fig. 28), each repeating bent segment comprising a peak and a valley (fig. 28), the peaks and valleys of adjacent expandable rings comprise an angular offset such that the peaks of a first expandable ring longitudinally align with the valleys of a second expandable ring adjacent to the first expandable ring (fig.28); and a cover (graft, abstract) formed of expanded polytetrafluoroethylene and comprising an inner layer and an outer layer (not disclosed), wherein the cover encapsulates the stent to form a covered stent; wherein, when expanded to an operational deployment diameter, the covered stent device exhibits foreshortening of about 6% or less (e.g.,abstract).  
As provided in the italicized text above, Globerman lacks specific disclosure of expanded PTFE as the covering material and a covering comprising an inner layer and an outer layer encapsulating the stent.  Banas teaches encapsulating a stent with two layers of ePTFE material (abstract, fig. 1-2) for the purpose of providing an inert, smooth, and biocompatible surface on the luminal and abluminal surfaces of a stent.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided Globerman with two layers of expanded PTFE material encapsulating the stent as taught by Banas for the purpose of providing an inert, smooth, and biocompatible surface on the luminal and abluminal surfaces of a stent.  This modification would have occurred using known methods and would have yielded predictable results. 
For claim 44, a quantity of interconnecting members between adjacent expandable rings is equal to a quantity of valleys among each of the adjacent expandable rings (e.g., fig. 28).  
For claim 45, each of the interconnecting members has an elongate portion, a first coupling end, and a second coupling end (coupling ends are where the links meet the stent struts); wherein the first coupling end, the elongate portion, and the second coupling end combine in a first orientation or a second orientation, wherein the second orientation is substantially a mirror image of the first orientation (fig. 28).  
For claim 46, the interconnecting members of a first set of two adjacent expandable rings are of the first orientation, and wherein the interconnecting members of a second set of two adjacent expandable rings are of the second orientation; only one of the expandable rings of the second set of two adjacent expandable rings is shared with the first set of two adjacent expandable rings (fig. 28).  
For claim 47, interconnecting members are arranged in series along a length of the stent and form a sinusoidal shape having an inflexion point at or in proximity to a location in which interconnecting members connect to the expandable rings (fig. 28).
For claims 48-51, the covered stent device exhibits foreshortening of about 3% or less, of about 2% or less, of about 1% or less, or of about 0% or less when expanded to an operational deployment diameter (e.g., abstract, stent is substantially the same length before and after expansion).    
For claim 52-53, it would have been obvious to have provided an operational deployment diameter of between about 4 mm to about 8 mm or of between about 5 mm to about 7 mm for the purpose of providing a stent diameter that matches the blood vessel it is to be implanted within. Selection of a particular dimeter would have been an obvious expedient for one of ordinary skill in the art at the time the invention was made. 
For claim 54, each of the plurality of bent segments comprises one peak and one valley (fig. 28).  
For claim 55, within the plurality of bent segments, the peak and the valley of the plurality of bent segments are the only peaks and valleys within the plurality of bent segments (fig. 28).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774